Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
May 6, 2019, by and between MARVELL TECHNOLOGY GROUP LTD., a Bermuda exempted
company (“Parent”), and [            ] (“Stockholder”).

RECITALS

A.    Stockholder is a holder of record and the “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
certain shares of common stock of Aquantia Corp., a Delaware corporation (the
“Company”).

B.    Parent, Antigua Acquisition Corp., a Delaware corporation (“Merger Sub”),
and the Company are entering into an Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), which provides (subject to the terms
and conditions set forth therein) for the merger of Merger Sub with and into the
Company (the “Merger”).

C.    In the Merger, each outstanding share of common stock of the Company is to
be converted into the right to receive the cash consideration set forth in the
Merger Agreement.

D.    Stockholder is entering into this Agreement in order to induce Parent to
enter into the Merger Agreement and cause the Merger to be consummated.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

SECTION 1. CERTAIN DEFINITIONS

For purposes of this Agreement:

(a)    The terms “Acquired Companies,” “Acquisition Inquiry,” “Acquisition
Proposal,” “Company Common Stock,” “Person” and other capitalized terms used but
not otherwise defined in this Agreement have the meanings assigned to such terms
in the Merger Agreement.

(b)    [“Expiration Date” means the earliest of: (i) the date on which the
Merger Agreement is validly terminated in accordance with its terms; (ii) the
date on which the Merger becomes effective; and (iii) the date upon which Parent
and Stockholder mutually agree to terminate this Agreement in writing.]

(c)    Stockholder shall be deemed to “Own” or to have acquired “Ownership” of a
security if Stockholder: (i) is the record owner of such security; or (ii) is
the “beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act)
of such security.

(d)    “Subject Securities” means: (i) all securities of the Company (including
all shares of Company Common Stock and all options, restricted stock units,
warrants and other rights to acquire shares of Company Common Stock) Owned by
Stockholder as of the date of this Agreement; and (ii) all additional securities
of the Company (including all additional shares of Company Common Stock and all
additional options, restricted stock units, warrants and other rights to acquire
shares of Company Common Stock) of which Stockholder acquires Ownership during
the Voting Period.



--------------------------------------------------------------------------------

(e)    A Person shall be deemed to have effected a “Transfer” of a security if
such Person directly or indirectly: (i) sells, pledges, encumbers, grants an
option with respect to, transfers or disposes of such security or any interest
in such security to any Person other than Parent; (ii) enters into an agreement
or commitment contemplating the possible sale of, pledge of, encumbrance of,
grant of an option with respect to, transfer of or disposition of such security
or any interest therein to any Person other than Parent; or (iii) reduces such
Person’s beneficial ownership of or interest in such security.

(f)    “Voting Period” means the period commencing on (and including) the date
of this Agreement and ending on (and including) the Expiration Date.

SECTION 2. TRANSFER OF SUBJECT SECURITIES AND VOTING RIGHTS

2.1    Restriction on Transfer of Subject Securities. Subject to Section 2.3,
during the Voting Period, Stockholder shall not cause or permit any Transfer of
any of the Subject Securities to be effected (other than in the Merger). Without
limiting the generality of the foregoing, during the Voting Period, Stockholder
shall not tender, agree to tender or permit to be tendered any of the Subject
Securities in response to or otherwise in connection with any tender or exchange
offer.

2.2    Restriction on Transfer of Voting Rights. During the Voting Period,
Stockholder shall ensure that: (a) none of the Subject Securities is deposited
into a voting trust; and (b) no proxy is granted (except for the proxy granted
in connection with this Agreement), and no voting agreement or similar agreement
is entered into (except for the voting covenants contained in this Agreement),
with respect to any of the Subject Securities.

2.3    Permitted Transfers. Section 2.1 shall not prohibit a transfer of Subject
Securities by Stockholder: (a) if Stockholder is an individual, (i) to any
member of Stockholder’s immediate family, or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family or (ii) upon the
death of Stockholder; or (b) if Stockholder is a partnership or limited
liability company, to one or more partners or members of Stockholder or to an
affiliated corporation under common control with Stockholder; provided, however,
that a transfer referred to in this sentence shall be permitted only if, as a
precondition to such transfer, the transferee agrees in a written document,
reasonably satisfactory in form and substance to Parent, to be bound by all of
the terms of this Agreement.

SECTION 3. VOTING OF SHARES

3.1    Voting Covenant. Stockholder hereby agrees that, during the Voting
Period, at any meeting of the stockholders of the Company (however called), and
at every adjournment or postponement thereof, and in any action by written
consent of stockholders of the Company, unless otherwise directed in writing by
Parent, Stockholder shall cause the Subject Securities with respect to which
Stockholder has voting rights to be voted:

(a)    in favor of: (i) the Merger and the adoption of the Merger Agreement;
(ii) each of the other actions contemplated by the Merger Agreement; and
(iii) any action in furtherance of any of the foregoing;

(b)    against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement; and

 

2



--------------------------------------------------------------------------------

(c)    against each of the following actions (other than the Merger and the
other Contemplated Transactions): (i) any extraordinary corporate transaction,
such as a merger, consolidation, amalgamation, plan or scheme of arrangement,
share exchange or other business combination involving any Acquired Company;
(ii) any sale, lease, sublease, license, sublicense or transfer of a material
portion of the assets of any Acquired Company; (iii) any reorganization,
recapitalization, dissolution or liquidation of any Acquired Company; (iv) any
amendment to the Company’s certificate of incorporation or bylaws, which
amendment may have the effect of (A) frustrating the purpose of, or breaching or
nullifying any provision of, the Merger Agreement, (B) impeding, interfering
with, preventing, delaying or adversely affecting the Merger or (C) changing the
voting rights of any shares of capital stock of the Company; (v) any material
change in the capitalization of the Company or the Company’s corporate
structure; and (vi) any other action which is intended, or would reasonably be
expected, to impede, interfere with, delay, postpone, discourage or adversely
affect the Merger or any of the other Contemplated Transactions.

3.2    Other Voting Agreements. During the Voting Period, Stockholder shall not
enter into any agreement or understanding with any Person to vote or give any
instruction in any manner inconsistent with clause “(a),” clause “(b)” or clause
“(c)” of Section 3.1. Except as set forth in or contemplated by this Agreement,
Stockholder may vote his or her Subject Securities in his or her discretion on
all matters submitted for the vote of the Company’s stockholders or in
connection with any meeting or written consent of the Company’s stockholders.

3.3    Proxy.

(a)    Contemporaneously with the execution of this Agreement: (i) Stockholder
shall deliver to Parent a proxy in the form attached to this Agreement as
Exhibit A, which shall (at all times during the Voting Period) be irrevocable to
the fullest extent permitted by law with respect to the shares referred to
therein (the “Proxy”); and (ii) Stockholder shall cause to be delivered to
Parent an additional proxy (in the form attached hereto as Exhibit A) executed
on behalf of the record owner of any outstanding shares of Company Common Stock
that are owned beneficially (within the meaning of Rule 13d-3 under the Exchange
Act), but not of record, by Stockholder.

(b)    Stockholder shall not enter into any tender, voting or other similar
agreement, or grant a proxy or power of attorney, with respect to any of the
Subject Securities that is inconsistent with this Agreement or otherwise take
any other action with respect to any of the Subject Securities that would in any
way restrict, limit or interfere with the performance of any of Stockholder’s
obligations hereunder or any of the actions contemplated hereby.

SECTION 4. WAIVER OF APPRAISAL AND DISSENTERS’ RIGHTS

Stockholder hereby irrevocably and unconditionally waives, and agrees to cause
to be waived and to prevent the exercise of, any rights of appraisal, any
dissenters’ rights and any similar rights relating to the Merger or any related
transaction that Stockholder or any other Person may have by virtue of, or with
respect to, any shares of Company Common Stock Owned by Stockholder (including
any and all such rights under Section 262 of the DGCL).

SECTION 5. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents and warrants to Parent as follows:

5.1    Authorization, etc. Stockholder has the absolute and unrestricted right,
power, authority and capacity to execute and deliver this Agreement and the
Proxy and to perform Stockholder’s obligations hereunder and thereunder. This
Agreement and the Proxy have been duly executed and delivered by Stockholder and
constitute legal, valid and binding obligations of Stockholder, enforceable
against

 

3



--------------------------------------------------------------------------------

Stockholder in accordance with their terms, subject to: (a) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(b) rules of law governing specific performance, injunctive relief and other
equitable remedies. If Stockholder is a corporation, then Stockholder is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it was organized. If Stockholder is a general or
limited partnership, then Stockholder is a partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
organized. If Stockholder is a limited liability company, then Stockholder is a
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it was organized. Stockholder and
its Representatives have reviewed and understand the terms of this Agreement,
and Stockholder has consulted and relied upon Stockholder’s counsel in
connection with this Agreement.

5.2    No Conflicts or Consents.

(a)    The execution and delivery of this Agreement and the Proxy by Stockholder
do not, and the performance of this Agreement and the Proxy by Stockholder will
not: (i) if Stockholder is an Entity, conflict with or violate any of the
charter or organizational documents of Stockholder or any resolution adopted by
the equity holders, the board of directors (or other similar body) or any
committee of the board of directors (or other similar body) of Stockholder;
(ii) conflict with or violate any Legal Requirement or Order applicable to
Stockholder or by which Stockholder or any of Stockholder’s properties is or may
be bound or affected in any material respect; or (iii) result in or constitute
(with or without notice or lapse of time or both) any breach of or default
under, or give to any Person (with or without notice or lapse of time or both)
any right of termination, amendment, acceleration or cancellation of, or result
(with or without notice or lapse of time or both) in the creation of any
Encumbrance on any of the Subject Securities pursuant to, any Contract to which
Stockholder is a party or by which Stockholder or any of Stockholder’s
affiliates or properties is or may be bound or affected.

(b)    The execution and delivery of this Agreement and the Proxy by Stockholder
do not, and the performance of this Agreement and the Proxy by Stockholder will
not, require any Consent of any Person. The execution and delivery of any
additional proxy pursuant to Section 3.3(a)(ii) with respect to any shares of
Company Common Stock that are owned beneficially but not of record by
Stockholder do not, and the performance of any such additional proxy will not,
require any Consent of any Person. Stockholder is not, nor will Stockholder be,
required to give any notice to any person in connection with the execution,
delivery or performance of this Agreement or the Proxy.

5.3    Title to Securities. As of the date of this Agreement: (a) Stockholder
holds of record (free and clear of any Encumbrance) the number of outstanding
shares of Company Common Stock set forth under the heading “Shares Held of
Record” on the signature page of this Agreement; (b) Stockholder holds (free and
clear of any Encumbrance) the options, restricted stock units, warrants and
other rights to acquire shares of Company Common Stock set forth under the
heading “Options, RSUs, Warrants and Other Rights” on the signature page of this
Agreement; (c) Stockholder Owns the additional securities of the Company set
forth under the heading “Additional Securities Beneficially Owned” on the
signature page of this Agreement; and (d) Stockholder does not directly or
indirectly Own any shares of capital stock or other securities of the Company,
or any option, restricted stock unit, warrant or other right to acquire (by
purchase, conversion or otherwise) any shares of capital stock or other
securities of the Company, other than the shares, options, restricted stock
units, warrants and other rights set forth on the signature page of this
Agreement.

5.4    Accuracy of Representations. The representations and warranties contained
in this Section 5 are accurate and complete in all respects as of the date of
this Agreement, and will be accurate and complete in all respects as of the date
of the Company Stockholders’ Meeting (and the date of each adjournment or
postponement thereof, if any) as if made as of the date of the Company
Stockholders’ Meeting (and as of the date of each such adjournment or
postponement thereof, if any).

 

4



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS

6.1    Stockholder Information. Stockholder hereby agrees to permit Parent,
Merger Sub and the Company to (a) publish and disclose in the Proxy Statement,
any current report on Form 8-K or any other document or schedule required to be
filed with the SEC or any other regulatory authority in connection with the
Merger (collectively, the “Public Filings”), Stockholder’s identity and
ownership of shares of Company Common Stock and the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement and (b) file
this Agreement as an exhibit to any Public Filing.

6.2    No Solicit. [Subject to Section 6.3, and subject to Stockholder’s right
to take any action in his capacity as a director or officer of the Company that
may be necessary to further the exercise by the Company of its rights under the
Merger Agreement,] Stockholder agrees that, during the Voting Period,
Stockholder shall not directly or indirectly, and shall ensure that each of
Stockholder’s Representatives does not, directly or indirectly: (a) solicit,
initiate, knowingly encourage, assist, knowingly induce or facilitate the
making, submission or announcement of any Acquisition Proposal or Acquisition
Inquiry or take any action that would reasonably be expected to lead to an
Acquisition Proposal or Acquisition Inquiry; (b) furnish or otherwise provide
access to any information regarding any of the Acquired Companies to any Person
in response to an Acquisition Proposal or Acquisition Inquiry; (c) engage in
discussions or negotiations with any Person with respect to any Acquisition
Proposal or Acquisition Inquiry; (d) make any disclosure or communication to any
Person (other than Stockholder or any Representative of Stockholder) of any
non-public information regarding the Merger, any of the other Contemplated
Transactions, this Agreement, the Merger Agreement or any Acquisition Proposal
or Acquisition Inquiry (without Parent’s prior written approval) unless
(i) Stockholder shall have been advised by Stockholder’s outside legal counsel
that such disclosure or communication is required by applicable law or exchange
rule and (ii) prior to making such disclosure or communication, Stockholder
shall have provided Parent with reasonable (and in no event less than 48 hours’)
advance written notice of Stockholder’s intent to make such disclosure or
communication, the content of such disclosure or communication and the
identities of the Persons to which such disclosure or communication is intended
to be made; (e) approve, endorse or recommend any Acquisition Proposal; (f) take
any action that could result in the revocation or invalidation of the Proxy or
that would reasonably be expected to suggest that Stockholder no longer supports
the Merger; or (g) agree or publicly propose to take any of the actions referred
to in this Section 6.2 or otherwise prohibited by this Agreement.

6.3    [Fiduciary Duties. Stockholder is entering into this Agreement solely in
Stockholder’s capacity as an Owner of Subject Securities, and Stockholder shall
not be deemed to be making any agreement in this Agreement in Stockholder’s
capacity as a director or officer of the Company, or that would limit
Stockholder’s ability to take or fulfill, or refrain from taking or fulfilling,
actions or fiduciary duties as, a director or officer of the Company. Nothing in
this Agreement shall preclude Stockholder from making such filings as are
required by the SEC or any other regulatory authority in connection with the
entering into of this Agreement.]

6.4    Termination. This Agreement shall terminate on the Expiration Date;
provided, however, that (a) the provisions of this Section 6 (other than
Sections 6.1, 6.2 and 6.3) shall survive any termination of this Agreement and
(b) the termination of this Agreement shall not relieve Stockholder from any
liability arising from any intentional breach of any representation, warranty,
covenant or other provision of this Agreement prior to such termination.

 

5



--------------------------------------------------------------------------------

6.5    Further Assurances. From time to time and without additional
consideration, Stockholder shall execute and deliver, or cause to be executed
and delivered, such additional certificates, proxies, consents and other
instruments, and shall take such further actions, as Parent may reasonably
request (prior to, at or after the Closing) for the purpose of carrying out and
furthering the intent of this Agreement.

6.6    Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

6.7    Notices. Each notice, request, demand or other communication under this
Agreement shall be in writing and shall be deemed to have been duly given,
delivered or made as follows: (a) if delivered by hand or sent by registered or
certified mail in the United States, return receipt requested, when delivered;
(b) if sent by registered, certified or first class mail, the third Business Day
after being sent; (c) if sent via an international courier service, three
Business Days after being delivered to such courier; and (d) if sent by email,
when sent, provided that (i) the subject line of such email states that it is a
notice delivered pursuant to this Agreement and (ii) the sender of such email
does not receive a written notification of delivery failure. All notices and
other communications hereunder shall be delivered to the address or email
address set forth beneath the name of such party below (or to such other address
or email address as such party shall have specified in a written notice given to
the other party hereto):

if to Stockholder:

at the address set forth on the signature page of this Agreement; and

if to Parent:

Marvell Technology Group Ltd.

Canon’s Court

22 Victoria Street

Hamilton HM 12 Bermuda

  Attention:

General Manager

  Facsimile:

(441) 295-3328

with a copy (which shall not constitute notice) to:

Hogan Lovells US LLP

4085 Campbell Avenue, Suite 100

Menlo Park, California 94025, USA

  Attention:

Richard E. Climan

      

Christopher R. Moore

  Facsimile:

(650) 463-4199

  Email:

richard.climan@hoganlovells.com

      

christopher.moore@hoganlovells.com

6.8    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court

 

6



--------------------------------------------------------------------------------

making such determination shall have the power to limit the term or provision,
to delete specific words or phrases or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified. In
the event such court does not exercise the power granted to it in the prior
sentence, the parties hereto agree to replace such invalid or unenforceable term
or provision with a valid and enforceable term or provision that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid or unenforceable term or provision.

6.9    Entire Agreement. This Agreement and the Proxy and any other documents
delivered by the parties hereto in connection herewith and therewith constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
both written and oral, between the parties with respect thereto.

6.10    Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Parent and Stockholder.

6.11    Assignment; Binding Effect; No Third Party Rights. Except as provided
herein, neither this Agreement nor any of the interests or obligations hereunder
may be assigned or delegated by Stockholder without the prior written consent of
Parent, and any attempted or purported assignment or delegation of any of such
interests or obligations shall be null and void. Subject to the preceding
sentence, this Agreement shall be binding upon Stockholder and Stockholder’s
heirs, estate, executors and personal representatives and Stockholder’s
successors and assigns, and shall inure to the benefit of Parent and its
successors and assigns. Without limiting any of the restrictions set forth in
Section 2, Section 3 or elsewhere in this Agreement, this Agreement shall be
binding upon any Person to whom any Subject Securities are transferred. Nothing
in this Agreement is intended to confer on any Person (other than Parent and its
successors and assigns) any rights or remedies of any nature.

6.12    Specific Performance. The parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the Proxy required to be performed by either of the parties hereto
were not performed in accordance with its specific terms or were otherwise
breached, and that monetary damages, even if available, would not be an adequate
remedy therefor. Stockholder agrees that, in the event of any breach or
threatened breach by Stockholder of any covenant or obligation contained in this
Agreement or in the Proxy, Parent shall be entitled, without any proof of actual
damages (and in addition to any other remedy that may be available to it at law
or in equity, including monetary damages) to obtain: (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation; and (b) an injunction restraining such breach or threatened
breach. Stockholder further agrees that neither Parent nor any other Person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 6.12, and Stockholder irrevocably waives any right Stockholder may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.

6.13    Applicable Law; Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement, and any action, suit or other legal proceeding arising
out of or relating to this Agreement (including the enforcement of any provision
of this Agreement) (whether at law or in equity, whether in contract or in tort
or otherwise), shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware, regardless of the choice of laws
principles of the State of Delaware, as to all matters, including matters of
validity, construction, effect, enforceability, performance and remedies. In any
action between any of the parties hereto arising out of or relating to this

 

7



--------------------------------------------------------------------------------

Agreement (whether at law or in equity, whether in contract or in tort or
otherwise), each of the parties hereto: (i) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the Court of
Chancery of the State of Delaware in and for New Castle County, Delaware (unless
the federal courts have exclusive jurisdiction over the matter, in which case
the United States District Court for the District of Delaware); (ii) agrees that
it will not attempt to deny or defeat such jurisdiction by motion or other
request for leave from such court; and (iii) agrees that it will not bring any
such action in any court other than the Court of Chancery of the State of
Delaware in and for New Castle County, Delaware (unless the federal courts have
exclusive jurisdiction over the matter, in which case the United States District
Court for the District of Delaware). Service of any process, summons, notice or
document to any party’s address and in the manner set forth in Section 6.7 shall
be effective service of process for any such action.

(b)    EACH PARTY ACKNOWLEDGES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
IT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
ACKNOWLEDGES, AGREES AND CERTIFIES THAT: (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD, IN THE EVENT OF LITIGATION, SEEK TO PREVENT OR DELAY
ENFORCEMENT OF SUCH WAIVER; (ii) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER; (iii) IT MAKES SUCH WAIVER VOLUNTARILY; AND (iv) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.13.

6.14    Counterparts; Exchanges by Electronic Delivery. This Agreement may be
executed in several counterparts, each of which shall be deemed an original and
all of which, when taken together, shall constitute one and the same instrument.
The exchange of a fully executed Agreement (in counterparts or otherwise) by
electronic transmission in .PDF format shall be sufficient to bind the parties
hereto to the terms of this Agreement.

6.15    Captions. The captions contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

6.16    Waiver. No failure on the part of Parent to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of Parent in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. Parent shall not be deemed to have waived any claim available to Parent
arising out of this Agreement, or any power, right, privilege or remedy of
Parent under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of Parent; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

6.17    Independence of Obligations. The covenants and obligations of
Stockholder set forth in this Agreement shall be construed as independent of any
other Contract between Stockholder, on the one hand, and the Company or Parent,
on the other. The existence of any claim or cause of action by Stockholder
against the Company or Parent shall not constitute a defense to the enforcement
of any of such covenants or obligations against Stockholder. Nothing in this
Agreement shall limit any of the rights or remedies of Parent under the Merger
Agreement, or any of the rights or remedies of Parent or any of the obligations
of

 

8



--------------------------------------------------------------------------------

Stockholder under any agreement between Stockholder and Parent or any
certificate or instrument executed by Stockholder in favor of Parent; and
nothing in the Merger Agreement or in any other such agreement, certificate or
instrument, shall limit any of the rights or remedies of Parent or any of the
obligations of Stockholder under this Agreement.

6.18    Construction.

(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.

(b)    The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c)    As used in this Agreement, the words “include,” “including” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d)    Except as otherwise indicated or if the context otherwise requires:
(i) all references in this Agreement to “Sections” and “Exhibits” are intended
to refer to Sections of this Agreement and Exhibits to this Agreement; (ii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement; (iii) any definition of or reference to any
agreement, instrument or other document or any Legal Requirement in this
Agreement shall be construed as referring to such agreement, instrument or other
document or Legal Requirement as from time to time amended, supplemented or
otherwise modified; and (iv) any statute defined or referred to in this
Agreement shall include all rules and regulations promulgated thereunder.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

MARVELL TECHNOLOGY GROUP LTD.

By:

 

                 

Name

 

 

Title

 

 

STOCKHOLDER

 

Signature

 

Printed Name

Address:

 

         

 

 

 

 

Facsimile:

 

 

 

Shares Held of Record

 

Options, RSUs, Warrants

        and Other Rights        

 

Additional Securities

  Beneficially Owned  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF IRREVOCABLE PROXY



--------------------------------------------------------------------------------

IRREVOCABLE PROXY

The undersigned stockholder (the “Stockholder”) of Aquantia Corp., a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints and constitutes Antigua Acquisition Corp., a Delaware
corporation and Marvell Technology Group Ltd., a Bermuda exempted company
(“Parent”), and each of them, the attorneys and proxies of the Stockholder, with
full power of substitution and resubstitution, to the full extent of the
Stockholder’s rights with respect to: (a) the outstanding shares of capital
stock of the Company owned of record by the Stockholder as of the date of this
proxy, which shares are specified on the final page of this proxy; and (b) any
and all other shares of capital stock of the Company which the Stockholder may
acquire on or after the date hereof. (The shares of the capital stock of the
Company referred to in clauses “(a)” and “(b)” of the immediately preceding
sentence are collectively referred to as the “Shares.”) Upon the execution of
this proxy, all prior proxies given by the Stockholder with respect to any of
the Shares are hereby revoked, and the Stockholder agrees that no subsequent
proxies will be given with respect to any of the Shares.

This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for, the Voting and Support Agreement, dated as
of the date hereof, between Parent and the Stockholder (the “Support
Agreement”), and is granted in consideration of Parent entering into the
Agreement and Plan of Merger, dated as of the date hereof, among Parent, Antigua
Acquisition Corp., a wholly owned subsidiary of Parent, and the Company (the
“Merger Agreement”). This proxy will terminate and be of no further force or
effect on the Expiration Date (as defined in the Support Agreement).

The attorneys and proxies named above will be empowered, and may exercise this
proxy, to vote the Shares at any time until the Expiration Date at any meeting
of the stockholders of the Company (however called) and at every adjournment or
postponement thereof, and in connection with any action by written consent of
stockholders of the Company:

(a)    in favor of: (i) the merger contemplated by the Merger Agreement (the
“Merger”), the execution and delivery by the Company of the Merger Agreement and
the adoption of the Merger Agreement; (ii) each of the other actions
contemplated by the Merger Agreement; and (iii) any action in furtherance of any
of the foregoing;

(b)    against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement; and

(c)    against each of the following actions (other than the Merger and the
other Contemplated Transactions (as defined in the Merger Agreement)): (i) any
extraordinary corporate transaction, such as a merger, consolidation,
amalgamation, plan or scheme of arrangement, share exchange or other business
combination involving any Acquired Company (as defined in the Merger Agreement);
(ii) any sale, lease, sublease, license, sublicense or transfer of a material
portion of the assets of any Acquired Company; (iii) any reorganization,
recapitalization, dissolution or liquidation of any Acquired Company; (iv) any
amendment to the Company’s certificate of incorporation or bylaws, which
amendment may have the effect of (A) frustrating the purpose of, or breaching or
nullifying any provision of, the Merger Agreement, (B) impeding, interfering
with, preventing, delaying or adversely affecting the Merger or (C) changing the
voting rights of any shares of capital stock of the Company; (v) any material
change in the capitalization of the Company or the Company’s corporate
structure; and (vi) any other action which is intended, or would reasonably be
expected to impede, interfere with, delay, postpone, discourage or adversely
affect the Merger or any of the other Contemplated Transactions.



--------------------------------------------------------------------------------

The attorneys and proxies named above may not exercise this proxy on any matter
not referred to in this proxy. The Stockholder may vote the Shares on all other
matters not referred to in this proxy, and the attorneys and proxies named above
may not exercise this proxy with respect to such other matters.

This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Stockholder agrees that the court making such determination shall have the power
to limit such term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this proxy shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term or provision.

Dated: May 6, 2019

 

STOCKHOLDER By:  

                 

  Signature

 

 

Printed Name

 

Title Number of shares of common stock of the Company owned of record as of the
date of this proxy:

 